                                      Certificate Number: 03088-NJ-DE-035732559
                                      Bankruptcy Case Number: 21-13949


                                                    03088-NJ-DE-035732559




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on June 4, 2021, at 7:32 o'clock PM CDT, Colleen A Perry
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the District of New Jersey.




Date:   June 4, 2021                  By:      /s/Doug Tonne


                                      Name: Doug Tonne


                                      Title:   Counselor
